FILED
                                NOT FOR PUBLICATION                          FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



 TRINIDAD MARILU PAULET DE                           No. 06-75572
 FLORES; et al.,
                                                     Agency Nos. A077-125-608
                 Petitioners,                                    A077-125-609
                                                                 A077-125-610
   v.                                                            A077-125-611

 ERIC H. HOLDER Jr., Attorney General,
                                                     MEMORANDUM *
                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted February 16, 2010 **

Before:          FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Trinidad Marilu Paulet De Flores, Juan Aurelio Flores Lazo, Juan Alfonso

Flores Paulet, and Emily Flores Paulet, natives and citizens of Peru, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.

Reviewing for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004), we deny the petition for review.

        The BIA did not abuse its discretion in denying the petitioners’ untimely

motion to reopen because the motion failed to present materially changed

circumstances in Peru. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at

945.

        Petitioners’ remaining contentions are unpersuasive.

        PETITION FOR REVIEW DENIED.




/Research                                  2                                   06-75572